DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 9 & 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (US 7,464,978) in view of Mounterde (US 5,695,207).
Regarding claim 1, Meeks discloses a toolbox assembly for use with a vehicle (16, fig 1), the toolbox assembly comprising: 
a housing (12, fig 1) that defines a cavity (inside of ele 28, fig 1).

Meeks does not disclose a ladder coupled to the housing.
However, Mounterde et al. teach a ladder (14, fig 3) coupled to the housing, the ladder movable relative to the housing while the ladder is coupled to the housing; wherein the ladder is movable relative to the housing between: 
a first position (seen in fig 4) in which the ladder is disposed within the cavity; and 

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a toolbox assembly for use with a vehicle, such as that disclosed by Meeks to have ladder movable relative to the housing while the ladder is coupled to the housing as taught by Mounterde et al. in order to provide accessibility in and out of a truck bed cargo storage container.
	
Regarding claim 2, Meeks also discloses the housing comprises: a base (26, fig 1) comprising a first end and a second end opposite the first end; and a lid (30, fig 1) coupled to the base, the lid is moveable between: a closed position in which the lid covers an opening defined by the base; and an open position in which at least a portion of the opening is exposed.

Regarding claim 4, Mounterde et al. also teach the ladder is coupled to the base (see in fig 3); and the ladder comprises one or more steps (seen in fig 3).

Regarding claim 6, Meeks furthermore discloses at least a portion of the housing is configured to be disposed within a truck bed (14, fig 1) such that the first end of the base and the second end of the base are positioned on a left side and a right side, respectively, of the truck bed.



Regarding claim 9, in addition, Mounterde et al. teach the ladder is pivotably coupled (shown, fig 4) to the base and configured to rotate relative to the base during transition between the stowed position and the deployed position.

Regarding claim 31, Mounterde et al. further teach the ladder comprises a telescoping ladder (70, fig 5) having one or more ladder sections, at least one ladder section comprising a step (see in fig 5).

Regarding claim 32, Meeks additionally discloses a bracket (36, fig 4) coupled to the base; and wherein the ladder is coupled to the bracket at a pivot point (32, fig 4) and is configured to rotate about the pivot point.

Regarding claim 33, in addition, Meeks discloses a handle (34, fig 1) coupled to the lid; and wherein the handle comprises a button coupled to a locking assembly (seen in fig 1) configured to secure the lid in a closed position with respect to the base.



Allowable Subject Matter
Claims 21-29 are allowed.
Claims 14 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singer discloses a folding trunk. Reed II discloses a mounted tool box. Ferragonio discloses a toolbox.  Giamatti discloses a cargo carrier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612